Case: 11-20303     Document: 00511703419         Page: 1     Date Filed: 12/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 21, 2011
                                     No. 11-20303
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

YIGAL BOSCH,

                                                  Plaintiff-Appellant

v.

RONALD E. TIGNER; GREGORY S. HUDSON; COZEN O’CONNOR,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              C.A. No. 4:10-cv-1683


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        We AFFIRM the judgment of the district court for essentially the reasons
stated in its memorandum opinion and order.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.